168 Conn. 7 (1975)
CYNTHIA C. KRIEBLE
v.
FREDERICK BRAYTON KRIEBLE
Supreme Court of Connecticut.
Argued January 14, 1975.
Decision released February 18, 1975.
HOUSE, C. J., LOISELLE, MACDONALD, BOGDANSKI and LONGO, JS.
Ralph C. Dixon, with whom, on the brief, were Thomas J. Groark, Jr., and Renard J. Kolasa, for the appellant (defendant).
H. Meade Alcorn, Jr., with whom, on the brief, were John L. Bonee and Stephen B. Hazard, for the appellee (plaintiff).
PER CURIAM.
The decisive issue on this appeal is whether the trial court abused its discretion in determining the amount of alimony awarded to the plaintiff in its judgment granting a divorce to her on the uncontested ground of desertion. Despite the vigor with which the appeal has been prosecuted and defended and the substantial amounts involved in the award made by the trial court, the issue remains a simple one.
It is well settled that the trial court's decision as to the type and amount of alimony awarded in a divorce action is based upon the circumstances of the parties to the action and "is within the sound discretion of the trial court, taking into account the circumstances of the case such as the amount of the estate of the husband, his income, his age, health and earning capacity and the age, health, station *8 and separate estate of the wife." Baker v. Baker, 166 Conn. 476, 488, 352 A.2d 277; see also Wood v. Wood, 165 Conn. 777, 783, 345 A.2d 5; Hotkowski v. Hotkowski, 165 Conn. 167, 170, 328 A.2d 674; Stoner v. Stoner, 163 Conn. 345, 307 A.2d 146.
Our review of the record leads to the conclusion that the trial court did not abuse its discretion and reached its decision by the application of the standards which have been well established by our cases.
There is no error.